Order, Supreme Court, New York County, entered May 17, 1977, granting defendant’s motion for temporary alimony and counsel fees, unanimously modified, on the law and the facts, effective on the date of service of a complaint, to reduce alimony to $250 per week and to reduce the counsel fee to $2,500, to include services rendered on this appeal, and otherwise affirmed, without costs and without disbursements. The award of temporary alimony and interim counsel fee are excessive to the extent indicated. Concur—Silverman, J. P., Evans, Lane and Markewich, JJ.